[exh101offerletter001.jpg]
Offer of Employment September 9, 2016 David Hoffmann 10 Cable Rd. Singapore
249889 Dear Dave, On behalf of Dunkin’ Brands, Inc. (“Dunkin’ Brands” or the
“Company”), I am pleased to offer you the position of President, Dunkin’ Donuts
US & Canada, reporting to Nigel Travis, Chairman and Chief Executive Officer,
Dunkin’ Brands Group, Inc. The additional terms of this offer are set forth
below. This offer of employment is contingent upon the satisfactory completion
of:  a background screening,  reference checks regarding your past employment,
 satisfactory completion of all legal documents, including execution of the
attached non- competition, non-solicitation and confidentiality agreement, and 
disclosure and documented release from all existing non-competition agreements
(Dunkin’ Brands reserves the right to verify the status of any such agreements
and releases). Start Date Your anticipated start date is Monday, October 3,
2016. Cash Compensation Base Salary You will be paid $26,923.08 on a bi-weekly
basis, less applicable payroll deductions and withholdings, in accordance with
Dunkin’ Brands’ standard payroll practices for salaried employees. This equates
to $700,000 on an annualized basis. Your base salary will be reviewed annually
at the beginning of each calendar year based on market competitiveness and
performance and may be adjusted at that time. You will be eligible to be
considered for a base salary increase in 2018. Short-Term Incentive Beginning in
2017, you will be eligible to participate in the FY-2017 Dunkin’ Brands
Short-Term Incentive Plan (STI). Your annual incentive is targeted at 100% of
your base salary earnings. The actual percentage of your Award is discretionary
and will be based on the terms of the STI Plan as they exist at any given time,
which generally take into account Company performance and your individual job
performance, including your ability to meet established goals and objectives.
Payout can range from 0% to 225% of your annual incentive target. Your
participation letter, as well as the Plan Document which governs the terms of
the Plan, will be provided to you under separate cover.



--------------------------------------------------------------------------------



 
[exh101offerletter002.jpg]
Your STI payment for 2016, which is payable in March of 2017 and is subject to
the terms of the Dunkin’ Brands 2016 Short-Term Incentive Plan, and based upon
the information provided by you to us, will be approximately $1,100,000. You may
elect to convert some or all of this pre-tax cash value into Restricted Stock
Units (RSUs) at a premium of 25% by notifying us in writing no later than
October 3, 2016. For the sake of clarity, assuming you elect to convert the
entire payment to RSUs, you would receive RSUs with a fair market value on the
date of grant of $1,375,000. Any RSUs that you acquire through this conversion
will be awarded upon your start date and will vest in three approximately equal
portions over the next three years. The terms and conditions of an RSU award, if
you make such election, will be governed by the equity award agreement that you
will receive subsequent to and contingent upon approval of the equity award by
the Compensation Committee of the Board of Directors. Any portion of this
payment that you elect to receive in cash will be payable in March, 2017 and
subject to applicable payroll deductions and withholdings. Long-Term Incentive
You will be eligible to participate in our Long-Term Incentive Plan. This plan
currently provides you with the opportunity to receive an annual equity award.
All annual grants of equity are scheduled to be made during the first quarter
following the applicable calendar year, and actual values will be based on
Company performance, individual performance and management discretion. Your 2017
annual grant will have a total fair market value of $2,000,000, subject to
approval by the Compensation Committee of the Board of Directors at that time.
As the program is currently structured, this total fair market value will be
split between non-qualified stock options (70% of the value) and performance
stock units (30% of the value). All grants are subject to Board Compensation
Committee approval, the terms of the Long-Term Incentive Plan, and Dunkin’
Brands Stock Ownership Guidelines where a percentage of ownership will be
required over a period of time. These documents, as well as award agreements
describing the specific terms and conditions associated with the awards, will be
provided to you under separate cover at the time a grant is made. Other
Compensation One Time Equity Awards Upon Hire You will receive two separate
Dunkin’ Brands equity awards upon your start date. These awards, which are
intended to compensate you for the equity award intrinsic value that you will
forego upon leaving your current employer, are separate from our annual
long-term incentive award program and are non- recurring. Each of these awards
will have a fair market value of $1,400,000. One of these awards will come in
the form of a Restricted Stock Award. This award, which has a fair market value
of $1,400,000, will be delivered in shares that will vest ratably over three
years subject to your continued employment with Dunkin’ Brands. The shares
associated with this award will be eligible to receive dividends and have voting
rights from the date of grant. The specific terms and conditions of this award
will be governed by an award agreement which will be provided to you under
separate cover. The other equity award upon hire will come in the form of a
Performance Stock Unit (PSU) award. This award will also have a fair market
value of $1,400,000. These PSUs will be eligible to vest in full three years
from date of grant, subject to your continuous employment with Dunkin’ Brands
and the achievement of specific performance targets. The targets are derived
from Dunkin’ Brands’ three year Adjusted Operating Income compounded annual
growth rate goal. Payout will be determined in accordance with the performance
schedule which will be detailed in the award agreement, along with all other
specific terms and conditions. Any and all provisions with respect to
accelerated equity vesting in a Change-in-Control will be detailed in the
relevant equity award agreements.



--------------------------------------------------------------------------------



 
[exh101offerletter003.jpg]
Relocation You will be eligible for temporary transition support while your
family relocates from Singapore. It is understood and anticipated that your
family will remain in Singapore until June of 2017 when your dependent child
will complete his senior year of high school. In recognition of the high costs
associated with your living arrangements in Singapore, Dunkin’ Brands will
provide you with a cash payment of $166,666, grossed-up for income taxes, at the
conclusion of each of the three calendar quarters which remain until June 2017.
In addition, Dunkin’ Brands will reimburse your travel costs associated with one
visit to Singapore per quarter (three in total) in accordance with our business
travel policy. In the event that your wife and children would like to visit the
US as part of the relocation process, that trip would also be eligible for
reimbursement in accordance with our travel policy, but would count as one of
the quarterly trips we have authorized. You will be eligible for
Company-provided income tax return preparation and support until the tax year in
which your income taxes cease to be impacted by your overseas assignment to
Singapore, subject to your continued employment except that if your employment
is terminated by Dunkin’ Brands without Cause or Good Reason, as defined herein,
the Company-provided tax preparation and support will continue as stated herein.
In terms of your physical move from Singapore, you will be eligible for
relocation benefits pursuant to our executive relocation policy, which will be
provided to you under separate cover. Our expectation is that you will complete
your relocation from Singapore to the Boston area by August 1, 2017. Should you
voluntarily terminate your employment for other than Good Reason or if your
employment is terminated for Cause, as defined below, within 24 months of your
start date, you will be required to repay to Dunkin’ Brands any costs or
relocation benefits paid to you or on your behalf. During your first year of
employment, all costs must be repaid in full; during your second year repayment
will be made on a prorated basis. Prior to receiving relocation benefits, you
must sign and return the Relocation Repayment Agreement. Please see the attached
summary of relocation benefits and policy details. Benefits Dunkin’ Brands
offers a competitive employee benefits program. As an employee of the Company,
you are eligible for the benefits provided to our employees consistent with the
terms of each particular benefit plan. All employee contributions for benefits
are paid through biweekly payroll deductions. The Dunkin’ Brands Benefits Guide,
which provides details on our current benefits programs, is included in this
package. The Company reserves the right to modify these benefits at any time, as
it deems necessary. Insurance Upon election, medical, dental and/or vision
coverage will be effective on the first of the month following your start date.
You will be also be offered disability coverage and various life insurance
programs in accordance with their terms. In addition to the standard US benefits
package, Dunkin’ Brands will also provide suitable medical and dental insurance
coverage for your family who will remain in Singapore until their relocation to
the US on or before August 2017. Retirement Dunkin’ Brands offers the
opportunity to participate in a retirement savings plan on the first of the
month following three months of service. An overview of the 401(k) plan is
included in the enclosed Benefits Guide.



--------------------------------------------------------------------------------



 
[exh101offerletter004.jpg]
Employee Stock Purchase Plan The Dunkin' Brands Employee Stock Purchase Plan
(ESPP) is a voluntary benefit program that allows eligible employees to buy
Dunkin' Brands stock at a discounted price through payroll deductions subject to
the terms and conditions of the ESPP. Deferred Compensation You will be eligible
to participate in the Dunkin’ Brands, Inc. Non-Qualified Deferred Compensation
Plan in accordance with its terms. The plan provides an opportunity for pre-tax
savings to assist you in accumulating assets for planned events during your
working life and retirement. Paid Time Off Beginning on your start date, you
will start accruing four weeks of vacation per year. Dunkin’ Brands also offers
paid time off for holidays, personal, sick and volunteer time, according to the
applicable Company policy. Executive Benefits In addition to our standard
benefits offering, as an Executive with Dunkin’ Brands, you are eligible to
receive a company-paid executive physical examination once per calendar year
through Massachusetts General Hospital’s Executive Health Services facility. You
are also eligible to receive company-paid supplemental Long-Term Disability
coverage up to a maximum total benefit (including your Basic disability benefit,
which is capped at $15,000 per month) of $22,500 per month. You have access to
the Company’s executive limousine services for relevant business travel. Any
personal trips are subject to reimbursement according to our standard
reimbursement formula and Company policies. Severance In the event that Dunkin’
Brands terminates your employment other than for "Cause", or your terminate your
employment for “Good Reason” as defined herein, you will be eligible for
severance up to 12 months of your then-current base salary, subject to cessation
on the date you obtain re-employment which, in the sole opinion of the Company,
is a reasonably comparable position. Severance payments shall be expressly
conditioned upon your execution, delivery and non-revocation of a full general
release of claims in a form acceptable to the Company and compliance with the
Non-Compete/Non- Solicitation/Confidentiality Agreement. Severance is payable at
the same time and in the same manner as Dunkin’ Brands’ regular payroll,
commencing upon the first scheduled payroll date following the date such release
is executed and no longer subject to revocation. “Cause” is defined as fraud;
nonfeasance or misfeasance (other than as a result of illness or disability) in
your duties to Dunkin’ Brands; conduct that is not in the best interest of, or
is injurious to, Dunkin’ Brands; acts of dishonesty in connection with the
performance of your duties; or conviction of a felony or crime involving
falsehood or moral turpitude. Good Reason is defined as: (1) a material
diminution in the nature or scope of your responsibilities, duties, authority,
or status; provided that, except as provided for in (2) and (3) below, each of
(a) a change in reporting relationships resulting from the direct or indirect
control of the Company (or a successor corporation) by another corporation, (b)
any diminution of the business of the Company or any of its Affiliates and (c)
any sale or transfer of equity, property or other assets of the Company or any
of its Affiliates (including any such sale or transfer or any other transaction
or series of such transactions that results in a Change in Control) will be
deemed not to constitute “Good Reason”; or (2) Dunkin’ Brands failure to notify
you or your promotion to the position of Chief Executive Officers (CEO) on or
before



--------------------------------------------------------------------------------



 
[exh101offerletter005.jpg]
October 15, 2018; or (3) a Change in control as defined by the Dunkin’ Brands
Group, Inc. 2015 Omnibus Long-Term Incentive Plan occurs whereby you are not
named the CEO of the successor or surviving company or entity, or a business
unit comparable in scope to the Company with similar responsibilities, duties,
authority and status, within nine months of the effective date of the Change in
Control or by October 15, 2018, whichever is sooner; or (4) relocation of your
place of employment without your consent, to a location more than fifty miles
from Canton, Massachusetts; or (5) the Company’s failure to perform
substantially any material term of any employment or offer letter agreement with
the Company or any of its Affiliates to which you are subject. Without our
receipt and your non-revocation of a full release of claims, you will not be
entitled to the aforementioned severance. You shall not be entitled to severance
in the event that you voluntarily resign or retire or in connection with any
other termination of employment other than for Good Reason. Notwithstanding
anything to the contrary in this offer letter, if at the time your employment
terminates, you are a “specified employee,” as defined below, any and all
amounts payable under this offer letter on account of such separation from
service that would (but for this provision) be payable within six (6) months
following the date of termination, shall instead be paid on the next business
day following the expiration of such six (6)-month period or, if earlier, upon
your death; except (1) to the extent of amounts that do not constitute a
deferral of compensation within the meaning of Treasury regulation Section
1.409A-1(b) (including without limitation by reason of the safe harbor set forth
in Section 1.409A- 1(b)(9)(iii), as determined by the Company in its reasonable
good faith discretion) or (2) for such other amounts or benefits that are not
subject to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). For purposes of this Agreement, to the extent
required by Section 409A of the Code, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury Regulation Section 1.409A-1(i). Each payment
made under this offer letter shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. Code of Conduct Before you make
your decision regarding this employment opportunity, you should carefully review
the enclosed Code of Conduct that you will be required to adhere to once
employed by Dunkin’ Brands. As set forth in the Conflict of Interest section,
you will be expected to devote your reasonable full-time and attention to
Dunkin’ Brands and not be actively involved in any other business except for
reasonable participation of membership in outside boards of directors subject to
approval by the Board of Directors and the Company, in accordance with the Code
of Conduct. While you are employed by Dunkin’ Brands, the Company will not
utilize the services of any business in which you have held an ownership
interest. Further, you will have to recuse yourself from any hiring decision
involving an employee or former employee of a business in which you have held an
ownership interest. Proof of Right to Work This offer is subject to your
provision of appropriate documentation to confirm your identity and eligibility
to work in the United States, as required by federal immigration law. You will
be required to provide to Dunkin’ Brands such documentary evidence within (3)
business days of your date of hire. Period of Employment Your employment with
Dunkin’ Brands will be at will, meaning that this offer of employment does not
constitute a contract of employment. If employed, you may elect to resign at any
time and Dunkin’ Brands



--------------------------------------------------------------------------------



 
[exh101offerletter006.jpg]
may elect to terminate your employment at any time for any reason, with or
without cause or advance notice. This at will employment relationship cannot be
changed by any statement, promise, policy or course of conduct, except by a
writing signed by you and an appropriate Company officer. Data Transfer By
signing this offer letter and accepting employment at Dunkin' Brands, Inc. you
hereby give your consent to Dunkin’ Brands, Inc. and/or its parent or any
affiliate to collect, transmit, store and process certain information, including
information that is personally identifying or sensitive to you or about you
(“Personal Data”) as set forth herein and for all purposes relating to your
employment, including without limitation: administering and maintaining
personnel records; employment-related communication; paying and reviewing salary
and other remuneration and benefits; providing and administering benefits
(including if relevant, pension and medical insurance); undertaking training,
performance appraisals and evaluations; maintaining sickness and other absence
records; making decisions as to your fitness for work; fraud prevention;
providing references and information to future employers, if applicable, and if
necessary, governmental and quasi-governmental bodies, taxing authorities;
providing information to future purchasers of the Company or of the business in
which you work, or making disclosures to a third party on or in connection with
the outsourcing or sale of some or all of the Company’s business; transferring
information concerning you to a country or territory outside the US;
administering the Company’s business; and/or the Company’s operational or HR
planning purposes. Personal Data shall include information submitted during your
application, related to your employment, or collected or updated during your
employment relationship (e.g. name, address, bank account data, telephone
number, private email address, age, sex, marriage status, place of birth,
degrees, certificates, education, past engagements, application picture,
employee ID, worked hours, sick reports, wage, bonus payments, financial
information, employment picture, performance criteria, and/or performance
evaluations); and/or personally identifying or sensitive information about you.
The persons who may have access to Personal Data may include: employees of the
Dunkin’ Brands, Inc., its parent or any affiliate as appropriate and necessary
for the proper performance of their duties of employment; Dunkin’ Brands, Inc.’s
outsourcers and contractors, existing or prospective customers, third party
suppliers, and prospective purchasers as necessary and related to the business
of the Dunkin’ Brands, Inc., its parent and any affiliates. Entire Agreement
This offer of employment and the agreements referenced and incorporated herein,
including the Non- Compete/Non-Solicitation and Confidentiality Agreement,
repayment agreement and equity award agreements, contain all of the terms of
your employment with Dunkin’ Brands and supersede any prior understandings,
promises or agreements, whether oral or written, between you and Dunkin’ Brands
or anyone acting on its behalf. By signing this offer, you represent and warrant
that your employment with Dunkin’ Brands will not violate any agreements,
obligations or understandings that you may have with any third party or prior
employer.



--------------------------------------------------------------------------------



 
[exh101offerletter007.jpg]
We are pleased to offer you this position with Dunkin’ Brands. To accept the
terms above, please sign and date this letter and return it to me no later than
September 19, 2016, otherwise this offer shall be considered null and void. We
look forward to your favorable reply. Sincerely, /s/ Richard Emmett Richard
Emmett Chief Legal and Human Resources Officer I ACCEPT THE ABOVE OFFER OF
EMPLOYMENT /s/ David Hoffmann 9/19/2016 David Hoffmann Date cc: Nigel Travis
Personnel File



--------------------------------------------------------------------------------



 